Citation Nr: 0113488	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-23 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for 
psychoneurosis, anxiety (hereinafter psychiatric disability), 
currently rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
cicatrices of the right leg and foot, shrapnel wounds 
(hereinafter scars of the right leg and foot).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran had active service in the United States Army Air 
Force from November 1942 to September 1945.  He flew many 
hazardous missions in the European Theater of Operations and 
was awarded the Distinguished Flying Cross and the Purple 
heart medal, among other decorations.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (the RO), which denied increased evaluations for the 
issues on appeal.  


FINDINGS OF FACT

1.  The pertinent evidence of record shows that the veteran's 
service-connected psychiatric disability is manifested by 
some problems sleeping and some anxiety; there is no evidence 
of such psychiatric symptoms as panic attacks more than one a 
week, a flattened affect, impaired judgment or abstract 
thinking, impairment of long-term memory, or disturbances of 
motivation and mood.

2.  The veteran's right leg and foot scars are not poorly 
nourished, tender, painful or productive of significant 
functional impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for psychiatric disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (2000).

2.  The schedular requirements for a compensable evaluation 
for scars of the right leg and foot have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.31, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability evaluations for 
his service-connected psychiatric disability, which is 
currently evaluated as 30 percent disabling, and for his 
service-connected scars of the right leg and foot, which is 
currently noncompensable.

In the interest of clarity, the Board will first set forth 
law and regulations pertinent to increased rating claims in 
general.  Thereafter, it will set forth the factual 
background for the claim involving psychiatric disability, 
provide additional pertinent laws and regulations, and then 
analyze the claim.  The same format will then be used for the 
claim involving scars of the right leg and foot.

Pertinent law and regulations 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).

Specific schedular criteria will be reviewed in connection 
with the Board's discussion of the specific issues on appeal.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2000).

Initial matters - duty to assist/standard of proof

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues 
presently on appeal.    

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claims.  In fact, he submitted both lay and medical 
evidence in support of his claim.  There is sufficient 
evidence of record with which the Board may make informed 
decisions.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  In addition, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claims.

  
The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 97-98 (to be codified at 38 U.S.C.A. 
§ 5103A). 

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the Board believes that the record 
already contains sufficient medical evidence in the form of 
the veteran's service and post-service medical records and 
various VA examination reports, most recently in May 2000.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law. Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits for each issue.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2000).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. §§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

1.  Entitlement to an increased disability rating for the 
veteran's service-connected psychiatric disability.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's service medical records reveal that he was 
hospitalized from July to August 1945 with a diagnosis of 
anxiety state, moderate, acute, manifested by irritability, 
some anxiety, depression, and a completely hopeless attitude; 
it was noted that he had had the severe stress of multiple 
hazardous combat missions.  He was transferred to another 
hospital in August 1945 and was discharged from this hospital 
in September 1945 with a diagnosis of anxiety state, chronic, 
severe.  His condition was considered to have existed prior 
to service entrance and to have been aggravated by hazardous 
service combat missions.  His functional impairment was 
considered marked.

Service connection for psychiatric disability was granted by 
rating decision dated in October 1945, with a 50 percent 
evaluation assigned effective September 11, 1945, the day 
following service discharge.

Based on the findings on VA examination in January 1947 that 
the veteran had recovered from his psychiatric disability, a 
February 1947 rating decision reduced the veteran's 50 
percent evaluation for his service-connected psychiatric 
disability to a noncompensable evaluation, effective November 
1, 1946.

According to a May 1984 letter from H. L. H., M.D., the 
veteran had been treated since December 1978 for severe 
anxiety, aggravated by stress.  It was concluded on VA 
psychiatric evaluation in October 1991 that the veteran 
presented mild social and industrial impairment.  A December 
1991 rating decision increased the veteran's rating for his 
psychiatric disability from noncompensable to 10 percent, 
effective July 11, 1991.

VA outpatient records from December 1991 to March 1993 reveal 
periodic complaints of psychiatric disability.  The diagnosis 
on VA psychiatric examination in January 1993 was dysthymia 
of moderate severity; Global Assessment of Functioning (GAF) 
score was 61.  The examiner concluded that the veteran 
demonstrated mild impairment of social and vocational 
adaptability.  A January 1993 rating decision increased the 
veteran's 10 percent evaluation for his psychiatric 
disability to 30 percent, effective December 1, 1992.

On VA psychiatric examination in December 1997, the veteran 
noted a history of intermittent panic attacks and some 
insomnia, which had improved significantly on medication.  He 
said that he was able to get 6-7 hours of sleep on the 
medication, whereas he had great trouble sleeping if he did 
not take the medication for a week or so.  He had been 
married and divorced three times; he currently lived alone.  
He said that in the summertime he went fishing, sometimes 
with a friend, and that in the wintertime he watched 
television most of the time.  He did not have a significant 
problem going to grocery stores or shopping malls.  He had 
withdrawn socially because of a hearing problem.  He had 
worked in construction for 38 years and had retired in 1983.  

The examiner noted that the veteran had fair hygiene and was 
appropriately dressed.  His speech was clear and his thought 
processes were well organized.  There was no evidence of any 
hallucinations, delusions, paranoia, suicidal or homicidal 
ideations, obsessions, compulsions, or phobias.  His affect 
was considered pleasant.  There was a slight memory deficit 
for recent events; he had a fairly good memory for remote 
events.  Attention and concentration were fair.  He was fully 
oriented and he did not appear to be under any excessive 
anxiety.  The diagnoses were generalized anxiety disorder, 
and history of panic disorder under control.  GAF was 70.  

An August 1998 RO rating decision confirmed and continued the 
previously-assigned 30 percent rating for the veteran's 
psychoneurosis. 

In March 2000, the veteran requested that an increased rating 
be considered for his service-connected psychiatric 
disability.  The RO scheduled a VA psychiatric examination.

It was noted on VA psychiatric examination in May 2000 that 
the veteran was not reporting problems with his temper or 
with significant depression or anxiety during the day.  He 
said that he did not let his anxiety bother him.  He was able 
to sleep 6-7 hours a night on his medication, although he 
woke up every hour.  On mental status examination, the 
veteran was fully oriented with no evidence of a thought 
disorder.  His insight, judgment, and reasoning appeared 
fair.  He was not suicidal or homicidal.  His hygiene was 
appropriate.  The examiner noted that there did not appear to 
be any significant changes in the veteran's current mental 
status functioning since his previous examination.  The 
diagnostic impression was generalized anxiety disorder 
continued.  His GAF was 65.

Pertinent law and regulations

As noted by the Board above, the veteran filed his claim for 
an increased evaluation for his service-connected psychiatric 
disability in March 2000.  Effective November 7, 1996, before 
his claim was filed, VA's Rating Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
major depressive disorders.  61 Fed. Reg. 52695 (Oct. 8, 
1996) [codified at 38 C.F.R. § 4.130].  Because the veteran's 
claim was filed after the regulatory change occurred, only 
the current version of the schedular criteria is applicable 
to his claim.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991); VAOPGCPREC 3-2000, 65 Fed. Reg. 33421 (April 10, 
2000).  

On and after November 7, 1996, the VA Schedule reads in 
pertinent part as follows:

100% Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.

30% Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10% Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0% A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2000).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  A GAF of 41 to 50 
is defined as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF of 71 to 80 indicates 
that if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995). 

Analysis

The veteran's service-connected psychiatric disability is 
currently evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 [generalized anxiety disorder].  
The schedular criteria for the next higher disability rating, 
50 percent, include flattened affect; circumstantial, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9400.  

Although the veteran had significant psychiatric problems 
upon discharge from service in September 1945, he was 
considered to have recovered when examined by VA in January 
1947.  Aside from one notation of severe anxiety by a private 
physician in May 1984, outpatient and examination findings 
since then have noted no more than mild social and industrial 
impairment.  The veteran indicated on VA examination in 
December 1997 that he had a history of intermittent panic 
attacks and insomnia, but he further stated that these 
symptoms were not a problem when he took his medication.  His 
affect was pleasant; his speech was clear; and his thought 
processes were well organized.  He was fully oriented and he 
did not appear to be under any excessive anxiety.  In fact, 
the only noted problem was a slight memory deficit for recent 
events.  The veteran said on VA psychiatric examination in 
May 2000 that he did not let his anxiety bother him, and the 
VA examiner noted on this examination that there did not 
appear to be any significant changes in the veteran's current 
mental status functioning since his last examination.  

The above evidence shows that, as long as the veteran takes 
his medication, he does not have a problem with panic 
attacks.  There is no evidence that the veteran has 
difficulty understanding complex commands, impaired judgment, 
impaired abstract thinking, or disturbances of motivation or 
mood.  

Significantly, in the estimation of the Board, after 
evaluating the veteran's social functioning and interpersonal 
relationships, VA psychiatrists have assigned GAF scores from 
61 to 70, representing symptoms of only mild impairment.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) and Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995).  These scores are consistent with the other relevant 
evidence describing the veteran's recent psychiatric 
symptomatology, which is not suggestive of significant 
impairment of social and industrial functioning.    

The Board also notes that the veteran receives outpatient 
therapy but he has not been hospitalized for his psychiatric 
disability.  Although the veteran is not currently working, 
he was able to work in construction for 38 years prior to his 
retirement in 1983.  There is no evidence that he left any 
job due to his psychiatric disorder.  In particular, the 
report of a September 1984 VA neuropsychiatric rating 
examination, which was completed shortly after the veteran 
stopped working, does not indicate or even suggest that the 
veteran stopped working due to his psychiatric disability.  

In short, the only criteria involving a 50 percent rating 
which are arguably present are panic attacks and a slightly 
impaired memory.  However, as indicated above, the panic 
attacks are prevented by medication and the memory deficits, 
if indeed such are attributable to the service-connected 
anxiety disorder, are minor.  The Board does not believe that 
the level of pathology which has been described by the 
veteran and his psychiatric examiners approximated that which 
calls for a 50 percent rating.  See  38 C.F.R. 4.7 (2000).  
[Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.]  

The Board is of course aware that H.L.H., M.D. in a May 1984 
letter, stated that the veteran was being treated for "a 
very severe anxiety state aggrivated [sic] by stress.  It is 
now becoming marked with memory loss."  However, the Board 
believes that this report, which is now 17 years old, has 
been superceded by much more recent evidence, described 
above, which portrays the veteran's psychiatric disability as 
mild.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
[where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern]. 

The Board further observes that there is no indication that 
any of the symptomatology which would call for the assignment 
of a 70 percent or a 100 percent rating is present, and the 
veteran does no appear to so contend. 

The Board finds that the veteran's symptomatology does not 
meet the criteria to warrant a 50 percent or greater 
evaluation and is more consistent with a 30 percent disabling 
rating, which contemplates only intermittent periods of 
occupational impairment.  38 C.F.R. § 4.130, Diagnostic Code 
9400. Therefore, for the reasons and bases stated above, the 
Board concludes that the preponderance of the evidence is 
against the assignment of a disability rating in excess of 30 
percent.  The benefit sought on appeal is accordingly denied.


2.  Entitlement to an increased (compensable) schedular 
rating for scars of the right leg and foot.

Factual background

The veteran's service medical records reveal that he was 
hospitalized in April 1944 with a penetrating shell wound 
(flak) to the dorsum of the right foot.  The wound was 
debrided and sutured, and the veteran was discharged from the 
hospital in May 1944 in improved condition.

On VA examination in January 1947, there was a small scar 
approximately 1 centimeter (cm) long and 2 millimeters wide 
over the proximal end of the first metatarsal bone of the 
right foot.  There was no evidence of bony tissue and no 
sensory or motor disturbance found.  It was considered a 
minor, superficial, and nonsymptomatic wound.  Also noted was 
a 1 cm well-healed scar on the anterior surface of the middle 
third of the right tibia, which, it was noted, appeared to be 
a scar from a minor abrasion.  The pertinent diagnosis was 
cicatrices of the right leg and foot, residual of a shrapnel 
wound, appearing to have been very minor in nature and 
nonsymptomatic at present.

August 1975 to June 1976 treatment records from G. A. B., 
M.D., and J. A. B., M.D., reveal that the veteran incurred 
closed fractures to the mid-shaft of his right femur and to 
his right proximal tibia and fibula when he was struck by a 
vehicle in August 1975.  

On VA examination of the veteran's service-connected scars of 
the right leg and foot in May 2000, he noted tingling and 
occasional numbness in the leg.  Examination revealed a well-
healed 8 cm scar approximately 3 inches below the right 
patella and 2 inches medially.  There was a 1 cm slightly 
depressed scar on the shin and a .5 cm slightly depressed 
scar in the mid-shin; the depression was approximately 2cm.  
Also noted was a 2 cm scar on the dorsum of the right foot.  
No tenderness or adherence of the scars was found, and their 
texture was smooth.  There was also no ulceration, skin 
breakdown, elevation, underlying tissue loss, inflammation, 
edema, keloid formation, or disfigurement.  A slight 
deformity of the right tibia was reported, which was noted to 
be due to the post-service fracture and not to the service-
connected disability.  There was no limitation of function 
caused by the scars.  It was noted that the color of the 
scars was about the same as the surrounding tissue.  The 
diagnosis was scars of the right leg and foot secondary to 
shrapnel.

Pertinent law and regulations

A 10 percent evaluation is assigned for superficial scars 
that are poorly nourished with repeated ulceration or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2000).  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2000).

Other scars are to be rated on the limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2000). 

Analysis

The veteran's service-connected shrapnel wound scars are 
rated noncompensably disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7805. 

The veteran has contended, in his Notice of Disagreement 
which was received by VA in September 2000, that his service-
connected scars of the right leg and foot adversely affect 
his ability to walk.

Although it is contended that the veteran's service-connected 
scars adversely affect his ability to walk and are severe 
enough to be compensable, the Board notes that the veteran's 
scars were reported on VA examination in 1947 to be minor and 
nonsymptomatic and that they do not appear to have gotten any 
worse since service.  In fact, when the veteran's right leg 
and foot were examined by VA in May 2000, there was no 
tenderness, ulceration, functional impairment or any symptom 
due to the scars.  The only abnormality noted was slight 
depression of some of the scars.  Moreover, the scars are 
small and on a nonexposed surface.  Consequently, there is no 
objective evidence that the service-connected scars have 
affected the veteran's ability to walk.  The evidence 
summarized in the factual background section above   
Makes it clear that the veteran sustained severe right leg 
injuries in a motor vehicle accident in August 1975 many 
years after service.  The recent medical evidence makes it 
clear that the veteran's service-connected scars are not 
contributing to any functional loss of the right leg. 

The Board observes in passing that there is no evidence of 
muscle damage, and the veteran does not appear to so contend.  
Rating these injuries under38 C.F.R. § 4.73 is therefore not 
warranted.

Therefore, for the reasons and bases expressed above, the 
Board concludes that the scars are properly evaluated as 
noncompensably disabling under the schedular criteria noted 
above.  38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000).  The preponderance of the evidence is 
against the veteran's claim, and the appeal is denied.


ORDER

An evaluation in excess of 30 percent for psychiatric 
disability is denied.

A compensable evaluation for scars of the right leg and foot 
is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

